NO. 12-21-00202-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE: AETHON ENERGY                                      §
OPERATING LLC, AETHON ENERGY
MANAGEMENT LLC, AETHON II GP                              §   ORIGINAL PROCEEDING
LP, KUDU MISTREAM LLC, AND
SCONA, LLC, RELATORS                                      §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Relators, Aethon Energy Operating, LLC, Aethon Energy Management, LLC, Aethon II
GP, LP, Kudu Midstream, LLC, and Scona, LLC filed this original proceeding to challenge
Respondent’s discovery order in favor of Real Parties in Interest, Lud R. Davis, III and Charlotte
Davis. 1 On January 26, 2022, this Court conditionally granted the petition in part and directed
Respondent to vacate that portion of an October 12, 2021, discovery order compelling responses
to interrogatory eleven to Aethon II and interrogatory twenty-two to Kudu, and deeming
admission requests 2, 4, 5, and 26 to Aethon Energy Operating, requests 10-12 to Aethon Energy
Management, requests 12-14 to Aethon II, and request 4 to Scona, and in its stead, to issue an
order (1) imposing limits on interrogatories eleven and twenty-two and compelling Relators
Aethon II and Kudu, respectively, to respond to the interrogatories as limited, and (2) finding
that these identified admissions are not deemed. By an order signed on February 2, Respondent
complied with this Court’s opinion and order, rendering this proceeding moot. Accordingly, we
dismiss the petition for writ of mandamus as moot.
Opinion delivered February 9, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         1
          Respondent is the Honorable James A. Payne, Jr., Judge of the 273rd District Court in San Augustine
County, Texas.
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                         FEBRUARY 9, 2022

                                       NO. 12-21-00202-CV



  AETHON ENERGY OPERATING LLC, AETHON ENERGY MANAGEMENT LLC,
        AETHON II GP LP, KUDU MISTREAM LLC, AND SCONA LLC,
                               Relators
                                 V.

                                 HON. JAMES A. PAYNE, JR.,
                                        Respondent


                                      ORIGINAL PROCEEDING

               ON THIS DAY came to be heard the petition for writ of mandamus filed by
Aethon Energy Operating LLC, Aethon Energy Management LLC, Aethon II GP LP, Kudu
Mistream LLC, and Scona LLC; who are the relators in appellate cause number 12-21-00202-CV
and the defendants in trial court cause number CV-21-10130, pending on the docket of the 273rd
Judicial District Court of San Augustine County, Texas. Said petition for writ of mandamus
having been filed herein on November 8, 2021, and the same having been duly considered,
because it is the opinion of this Court that the writ should not issue, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby dismissed as moot.
                    By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.